Exhibit MANAGEMENT’S DISCUSSION AND ANALYSIS FOR THE SECOND QUARTER OF FISCAL 2009 (Three and Six Month Periods Ended January 31, 2009) The following information prepared as at March 13, 2009 should be read in conjunction with Helix BioPharma Corp.’s (the “Company” or “Helix”) unaudited interim consolidated financial statements and note disclosure for the three and six month period ended January 31, 2009, which has been prepared in accordance with Canadian generally accepted accounting principles.In addition, this information should also be read in conjunction with the Company’s audited consolidated financial statements and related note disclosure and Management’s Discussion and Analysis for the year ended July 31, 2008, which have also been prepared in accordance with Canadian generally accepted accounting principles.All amounts are expressed in Canadian currency unless otherwise noted. This Management’s Discussion and Analysis contains certain forward-looking statements based on current expectations that are subject to risks and uncertainties beyond management’s control and could cause actual results to differ materially from those expressed herein.Risk factors and uncertainties are discussed under the headings “Risks and Uncertainties” and “Forward-looking Statements” as well as in the Company’s Annual Information Form, which can be found on SEDAR at www.sedar.com.Helix undertakes no obligation to revise forward-looking statements in light of future events. Additional information relating to the Company, including its Annual Information Form, can be found on the Company’s website, www.helixbiopharma.com and/or on SEDAR at www.sedar.com.Additional information relating to the Company can also be found in the Company’s Form 20-F registration statement filed with the U.S. Securities and Exchange Commission at www.sec.gov/edgar.shtml, and on SEDAR at www.sedar.com under the category “Other”, filed on March 12, 2009. OVERVIEW Helix BioPharma Corp. is a biopharmaceutical company specializing in the field of cancer therapy. The Company is actively developing innovative products for the treatment and prevention of cancer based on its proprietary technologies.
